                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    THOMAS MOORE,                                       No. 3:12-CV-00223

                    Plaintiff,                          (Judge Brann)

         v.

    KENNY GRANLUND, et al.,

                    Defendants.

                                  MEMORANDUM OPINION

                                      MARCH 18, 2020

I.      BACKGROUND

        Thomas Moore, a Pennsylvania state prisoner, filed this civil rights

complaint—which he later amended with assistance from counsel—alleging that

several defendants violated his rights during his incarceration at the Pennsylvania

State Correctional Instruction Rockview.1 Over the course of several years, United

States District Judge Richard P. Conaboy2 issued a series of rulings that narrowed

the relevant issues and dismissed several defendants from the action.

        In February 2014, Judge Conaboy dismissed several claims from the amended

complaint,3 leaving only four remaining claims: (1) Kenny Granlund engaged in

improper sexual contact with Moore during the fall of 2010; (2) Granlund physically

1
     Docs. 1, 28.
2
     Judge Conaboy died in November 2018 and this matter was administratively reassigned to the
     undersigned.
3
     Docs. 39, 40.
assaulted Moore on December 6, 2010; (3) conditions of confinement at prison

violated the Eighth Amendment and Defendants Hall, Perks, and Fisher mopped

chemicals into Moore’s cell on February 19, 2011, which resulted in Moore passing

out and striking his head on the ground; and (4) Granlund retaliated against Moore

for filing grievances.4

       In September 2017, Judge Conaboy granted partial summary judgment in

favor of Defendants after concluding that Moore failed to exhaust administrative

remedies as to all remaining claims except claims that (1) Granlund engaged in

improper sexual contact with Moore during the fall of 2010, (2) Granlund physically

assaulted Moore on December 6, 2010, and (3) Hall, Perks, and Fisher mopped

chemicals into Moore’s cell on February 19, 2011.5 Because Judge Conaboy only

addressed whether Moore’s claims were administratively exhausted, he permitted

the parties to file motions for summary judgment that addressed the merits of

Moore’s remaining claims.6

       The parties thereafter filed cross motions for summary judgment.7 Moore

contended that he was entitled to summary judgment as a sanction for Defendants

having failed to properly investigate Moore’s allegations.8 Moore asserted that this



4
    Doc. 103 at 3.
5
    Doc. 103 at 31-62.
6
    Doc. 104.
7
    Docs. 105, 106.
8
    Doc. 105.
                                         2
failure was akin to spoliation of evidence, as it resulted in the purported loss of key

evidence that would have supported Moore’s claims.9 Defendants in turn asserted

that judgment should be entered in favor of Hall, Perks, and Fisher because there

was no evidence that they poured toxic chemicals into Moore’s cell.10

           In September 2018, Judge Conaboy denied both motions.11 As to Moore’s

motion, Judge Conaboy concluded that, although Moore’s grievances were “not

properly investigated in a timely and thorough manner,”12 no remaining Defendants

were involved in the failure to investigate, and there was no evidence of bad faith

that could support the entry of judgment in Moore’s favor.13 Moreover, Moore was

unable to point to any evidence lost as a result of the failure to investigate: there

were no witnesses to the incidents with Granlund and the only physical evidence that

was purportedly lost was lost as a result of Granlund’s own actions.14 Finally, Judge

Conboy noted that an investigation had been conducted into the February 19, 2011

incident and, thus, no sanctions were warranted with regard to that incident.15 As to

Defendants’ motion, Judge Conaboy concluded that Defendants failed to




9
     Id.
10
     Doc. 107.
11
     Docs. 114, 115.
12
     Doc. 114 at 6.
13
     Id. at 3-8.
14
     Id. at 6-7.
15
     Id. at 7.
                                          3
demonstrate the absence of a genuine issue of material fact.16 This Court thereafter

denied dueling motions for reconsideration after determining that Judge Conaboy

did not clearly err in denying the parties’ motions for summary judgment.17

         Defendants have now filed a motion in limine seeking the admission and

exclusion of certain evidence at trial.18 Specifically, Defendants argue that they

should be permitted to introduce evidence of: (1) Moore’s use of multiple names and

birthdates; (2) Moore’s failure to file tax returns; (3) Moore’s prior convictions; and

(4) misconduct reports issued by Granlund to Moore.19 Defendants ask that this

Court bar Moore from presenting evidence of: (1) prior discipline of Defendants or

any witnesses; (2) grievances or lawsuits filed against Defendants or any defense

witnesses; (3) Moore’s conditions of confinement in the restricted housing unit

(“RHU”); (4) Granlund’s personal or sexual life; (5) any alleged settlement offer

extended to Moore; (6) Moore’s offer to submit to a polygraph examination; (7)

prison officials’ failure to investigate Moore’s allegations; and (8) Moore’s personal

timeline, grievances, or other writings related to the alleged incidents.20




16
     Id. at 8-10.
17
     Docs. 127, 128.
18
     Doc. 141.
19
     Doc. 142 at 6-14.
20
     Id. at 14-22.
                                           4
         Moore has filed a brief in opposition and opposes Defendants’ motion in its

entirety.21 The matter is now ripe for disposition and, for the following reasons,

Defendants’ motion in limine will be granted in part and denied in part.

II.      DISCUSSION

         Courts exercise discretion to rule in limine on evidentiary issues “in

appropriate cases.”22 While motions in limine may serve as a useful pretrial tool that

enable more in-depth briefing than would be available at trial, a court may defer

ruling on such motions “if the context of trial would provide clarity.”23 “[M]otions

in limine often present issues for which final decision is best reserved for a specific

trial situation.”24 Thus, certain motions, “especially ones that encompass broad

classes of evidence, should generally be deferred until trial to allow for the resolution

of questions of foundation, relevancy, and potential prejudice in proper context.”25

Specifically, “pretrial Rule 403 exclusions should rarely be granted . . . a court

cannot fairly ascertain the potential relevance of evidence for Rule 403 purposes

until it has a full record relevant to the putatively objectionable evidence.”26




21
      Doc. 144.
22
      In re Japanese Elec. Prods. Antitrust Litig., 723 F.2d 238, 260 (3d Cir. 1983), rev’d on other
      grounds sub nom. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574 (1986).
23
      Frintner v. TruePosition, 892 F.Supp.2d 699, 707 (E.D. Pa. 2012).
24
      Walden v. Georgia-Pacific Corp., 126 F.3d 506, 518 n.10 (3d Cir. 1997).
25
      Leonard v. Stemetech Health Scis., Inc., 981 F. Supp. 2d 273, 276 (D. Del. 2013).
26
      In re Paoli R.R. Yard PCB Litig., 916 F.2d 829, 859 (3d Cir. 1990).
                                                  5
Regardless, “in limine rulings are not binding on the trial judge, and the judge may

always change his mind during the course of a trial.”27

           A.      Motions to Admit Evidence

           The Court will first address Defendants’ motion to admit certain evidence

during trial. After examining the record, the Court will grant in part and deny in part

the requests.

                   i.    Evidence of Multiple Names and Birthdates

           First, Defendants argue that they should be permitted to present evidence at

trial that Moore previously used multiple names and dates of birth.28 Defendants

contend that such evidence impacts Moore’s credibility and is therefore admissible

under Federal Rules of Evidence 608 and 611.29 Moore in turn asserts that such

evidence is not probative of his credibility, as he is of gypsy descent and, thus, was

unsure of his birthdate or legal name.30 To defend against allegations that his use of

different names and birthdates implicates his honesty, Moore asserts that he would

be required to mention his gypsy ethnicity, which may be prejudicial to him.31

           Federal Rule of Evidence 608 allows parties to cross-examine witnesses on

any issue that is “probative of the character for truthfulness or untruthfulness of . . .



27
     Ohler v. United States, 529 U.S. 753, 758 n.3 (2000).
28
     Doc. 142 at 6-8.
29
     Id. at 7-8.
30
     Doc. 144 at 9-11.
31
     Id.
                                                 6
the witness.”32 As the United States Court of Appeals for the Ninth Circuit has

noted, “[l]ying about one’s name constitutes specific conduct that implicates the

[witness’] character for truthfulness.”33             Although the United States Court of

Appeals for the Third Circuit has not directly addressed the impeachment value of

using false names or birthdates, in an analogous situation it held that a witness could

be cross-examined “about numerous blank social security cards recovered from his

apartment” as such “evidence tended to . . . show deceit, and it was therefore

admissible to establish [the witness’] lack of truthfulness, not his character.”34

        In accordance with this case law, the Court concludes that Moore’s past use

of multiple names and dates of birth is generally admissible, as such information is

probative of his truthfulness or untruthfulness.35 While Moore argues that he will

need to reveal information about his gypsy ethnicity to counter this evidence, the

Court does not find that this militates against admitting such evidence. First, it



32
     Fed. R. Evid. 608(b).
33
     United States v. Santiago-Ledezma No. 98-50153, 1999 WL 450856, at *5 (9th Cir. June 28,
     1999). See also United States v. Weekes, 611 F.3d 68, 71 (1st Cir. 2010) (questions about
     witness’ use of fake “social security numbers obviously went to credibility and was therefore
     admissible under Federal Rule of Evidence 608(b)”); United States v. Ojeda, 23 F.3d 1473,
     1477 (8th Cir. 1994) (concluding that “past use of another name is probative for truthfulness”);
     Nibbs v. Goulart, 822 F. Supp. 2d 339, 351 (S.D.N.Y. 2011) (“[T]he use of aliases and false
     information is indicative of a witness’ character for truthfulness, and evidence of such use is
     properly admitted under [Rule] 608(b)”).
34
     United States v. Irizarry, 341 F.3d 273, 312 (3d Cir. 2003).
35
     Although Moore contends that such information does not implicate his honesty because he was
     unaware of his legal name or date of birth, this does not explain Moore’s use of multiple names
     or dates of birth, which undermines any assertion that the use of an erroneous name or date of
     birth was unintentional.
                                                  7
would not be necessary for Moore to discuss his ethnicity to address this issue.

Moore could simply note that he did not possess a birth certificate for most of his

life and was unsure about his legal name and date of birth. Second, the Court is able

to conduct a voir dire sufficient to ensure that any jurors are not biased against people

of gypsy descent.         By carefully crafting questions aimed at discovering any

prejudice, the Court should be able to sufficiently “reduce the possibility of ethnic

prejudice.”36 Accordingly, the Court concludes that evidence related to the use of

aliases or different dates of birth is admissible at trial, and Defendants’ motion is

conditionally granted.

                ii.    Evidence of Failure to File Tax Returns

        Next, Defendants ask that this Court permit evidence related to Moore’s

failure to file income tax returns, as Defendants contend that such evidence is

probative of Moore’s truthfulness or untruthfulness under Rule 608.37 Moore argues

that there is no evidence that he was required to file tax returns and, thus, his failure

to so file does not implicate his truthfulness or lack thereof.38

        Federal law provides that not all individuals must file income tax returns.

Specifically, the relevant portion of the United States Code states that only

individuals “having for the taxable year gross income which equals or exceeds the


36
     United States v. Sarkisian, 197 F.3d 966, 979 (9th Cir. 1999) (citing Rosales-Lopez v. United
     States, 451 U.S. 182, 193 n.8 (1981)).
37
     Doc. 142 at 8.
38
     Doc. 144 at 11.
                                                 8
exemption amount [plus the basic standard deduction]” are required to file income

returns.39 Similarly, only the willful failure to file a required income tax return is

criminal.40

        Plainly, the failure to file an income tax return does not implicate one’s

credibility or honesty where one is not required to file such a return.41 Because there

is no evidence that Moore was required to file income tax returns or that he owed

the federal government money, the Court concludes that his failure to file income

tax returns does not reflect upon his truthfulness or untruthfulness. The Court will

therefore conditionally deny Defendants’ motion to admit evidence related to

Moore’s failure to file income tax returns. Should Defendants proffer evidence that

Moore was required to file said returns, the Court will revisit this decision, since

Moore’s failure to file required income tax returns would be probative of his

truthfulness or untruthfulness.42




39
     26 U.S.C. § 6012(a).
40
     26 U.S.C. § 7203.
41
     The Third Circuit case cited by Defendants is not to the contrary. In United States v. Sullivan,
     the Third Circuit held that evidence that an included “fraudulent replies” in the tax forms that
     the individual filed with the Government was probative of his truthfulness or untruthfulness.
     803 F.2d 87, 90 (3d Cir. 1986). However, that situation differs with that here: in Sullivan the
     individual filed returns but included false statements within those documents, whereas here no
     returns were filed in the first instance.
42
     See United States v. Fairchild, 46 F.3d 1152 (10th Cir. 1995) (“Clearly evidence of the
     appellant’s failure to file tax returns is probative of truthfulness or untruthfulness”);
     Chnapkova v. Koh, 985 F.2d 79, 82 (2d Cir. 1993) (“The total failure to file tax returns for a
     period of eight years should be similarly admissible on the issue of her truthfulness, subject to
     the discretionary considerations in Rules 403 and 608(b)”).
                                                  9
                iii.     Evidence of Prior Felony Convictions

        Defendants next argue that the Court should permit evidence of Moore’s 2006

convictions for robbery, criminal attempted theft by extortion, and theft by unlawful

taking.43 Defendants assert that, although the convictions do not categorically

involve a dishonest act or false statement, they are admissible under Federal Rule of

Evidence 609(a)(1), as they were punishable by more than one year imprisonment

and their probative value outweighs any prejudicial impact.44 Moore, in contrast,

asserts that the prejudicial impact of admitting evidence related to those convictions

outweighs any probative value from that evidence.45

        “Rule 609 is premised on the common sense proposition that one who has

transgressed society’s norms by committing a felony is less likely than most to be

deterred from lying under oath.”46 That Rule provides that a witness’ character for

truthfulness may be attacked by evidence of a criminal conviction that (1) was

punishable by more than one year imprisonment, if the probative value of the

conviction is not substantially outweighed by the danger of unfair prejudice, or (2)

“the elements of the crime required proving—or the witness’s admitting—a

dishonest act or false statement.”47 To determine whether the probative value of


43
     These convictions were the basis for Moore’s incarceration at the time of the events underlying
     this action
44
     Doc. 142 at 8-15.
45
     Doc. 144 at 12.
46
     Walden v. Georgia-Pac. Corp., 126 F.3d 506, 523 (3d Cir. 1997).
47
     Fed. R. Evid. 609(a).
                                                 10
admitting the conviction outweighs its prejudicial effect, district courts should

examine four factors: “(1) the kind of crime involved, (2) when the conviction

occurred, (3) the importance of the witness’ testimony to the case, and (4) the

importance of the credibility of the defendant.”48

        As an initial matter, Defendants concede that Moore’s prior convictions are

not admissible under Rule 609(a)(2), the Court will therefore restrict its analysis to

Rule 609(a)(1). Accordingly, to be admissible the crimes must be punishable by

more than one year of imprisonment.49 While robbery is unequivocally a felony,50

Defendants have failed to demonstrate that Moore’s theft charges are felonies, since

such offenses may constitute misdemeanors under Pennsylvania law.51 Therefore,

the Court will conditionally deny Defendants’ motion with respect to the theft

convictions and analyze only Moore’s robbery conviction.

        As to “the first factor—the kind of crime involved—courts consider both the

impeachment value of the prior conviction as well as its similarity to the charged

crime.”52 As the Third Circuit has noted, “[c]rimes of violence generally have lower

probative value in weighing credibility . . . [i]n contrast, crimes that by their nature


48
     United States v. Greenidge, 495 F.3d 85, 97 (3d Cir. 2007).
49
     Fed. R. Evid. 609(a)(1).
50
     18 Pa. Stat. and Cons. Stat. Ann. § 3701.
51
     See 18 Pa. Stat. and Cons. Stat. Ann. § 3903 (grading theft offenses from third-degree
     misdemeanors to felonies depending upon sum stolen); 18 Pa. Stat. and Cons. Stat. Ann.
     § 3903 (noting that third-degree misdemeanor is punishable by no more than one year of
     imprisonment).
52
     United States v. Caldwell, 760 F.3d 267, 286 (3d Cir. 2014).
                                                 11
imply some dishonesty, such as theft, have greater impeachment value and are

significantly more likely to be admissible.”53

           With respect to Moore’s robbery conviction, the Court recognizes that several

courts have concluded that robbery convictions are probative of a witness’

truthfulness.54 However, the Third Circuit in Walker v. Horn held that “although

robbery is certainly a very serious crime, it does not involve communicative or

expressive dishonesty.”55 The Third Circuit later emphasized, in an unpublished

opinion, that because “participation in [a] robbery d[oes] not involve dishonesty, it

is not probative of [a witness’] character for truthfulness.”56 These cases makes clear

that, within the Third Circuit, robberies are not considered to implicate one’s honesty

and, thus, the first factor weighs against admitting evidence of Moore’s robbery

conviction.

           With regard to the second factor, Moore’s convictions are approximately

fourteen years old,57 which reduces their probative value.58 Moreover, Moore was




53
     Id.
54
     See United States v. Bellinger, No. 09-4555, 2010 WL 3364335, at *6 (E.D. Pa. Aug. 24, 2010)
     (collecting cases).
55
     385 F.3d 321, 334 (3d Cir. 2004).
56
     United States v. Felix, 221 F. App’x 176, 178 (3d Cir. 2007). See also United States v. Bibbs,
     152 F. App’x 247, 251 (3d Cir. 2005) (noting that “four recent convictions for fraud and one
     older drug offense . . . [are] much more probative of the credibility of the witness than the old
     robbery conviction (which, as a violent crime, was more likely to prejudice the jury)”).
57
     Doc. 142 at 8.
58
     See Caldwell, 760 F.3d at 289 (noting that Government “failed to show that the probative value
     of the evidence was not diminished by the passage of more than six-and-a-half years”); United
                                                 12
released from custody in July 2017.59 The Third Circuit has stated that “the

probative value of an older conviction may remain undiminished if the defendant

was recently released from confinement or has multiple intervening convictions,

both of which could suggest his character has not improved.”60 Moore has been out

of state custody for more than two and one-half years, and there is no indication on

the record that he has been in any legal trouble during that time. Given the age of

the convictions and the absence of any evidence that Moore’s “character has not

improved,”61 the second factor likewise weighs against admitting evidence of

Moore’s past convictions.

           The third factor “inquires into the importance of the [witness’] testimony to

his [case] at trial,” as “[t]he tactical need for the [witness] to testify on his or her own

behalf may militate against use of impeaching convictions.”62 Defendants correctly

note that “there is no video or direct physical evidence to corroborate or refute




     States v. Davis, 524 F. App’x 835, 840 (3d Cir. 2013) (probative value of prior conviction
     diminished by 13-year passage of time);
59
     Id.
60
     Caldwell, 760 F.3d at 287.
61
     Id.
62
     Id. Although Caldwell addressed the use of a prior conviction in the criminal context where
     concerns about a defendant testifying are stronger than concerns about a plaintiff testifying in
     his own civil action, other courts have applied the same test to civil matters. See, e.g., Tenon
     v. Dreibelbis, No. 1:12-CV-1278, 2017 WL 2734360, at *3 (M.D. Pa. June 26, 2017) (“On the
     third factor, the importance of the witness’s testimony to the case, this factor would normally
     favor Plaintiff as it would appear that it is his testimony that would be necessary to establish”
     the elements of his claim).
                                                  13
Plaintiff’s claims,”63 meaning that Moore’s testimony is critical to his case, and this

factor thus weighs against admitting evidence of Moore’s prior robbery conviction.

           Finally, the fourth “factor concerns the significance of the defendant’s

credibility to the case. When the defendant’s credibility is a central issue, this

weighs in favor of admitting a prior conviction.”64 This factor weighs in Defendants’

favor, as Moore’s credibility will play a pivotal role in the upcoming trial; given the

absence of physical evidence, this matter is “[a]t its core . . . a ‘he said, they said’

battle between” Moore and Defendants.65 Nevertheless, “this single factor is not

enough to warrant admission of the prior convictions where all others favor

exclusion.”66 Consequently, the Court will conditionally deny Defendants’ motion.

The Court may revisit this determination should Defendants be able to establish that,

in the time since Moore’s release from custody, he has behaved in a manner that may

“suggest his character has not improved” by, for example, committing other

crimes,67 or that his theft convictions were felonies.68

                   iv.   Evidence of Misconducts Issued by Granlund




63
     Doc. 142 at 9.
64
     Caldwell, 760 F.3d at 288 (internal quotation marks omitted).
65
     Id.
66
     Id.
67
     Id. at 287.
68
     Notably, the first factor weighs in favor of admitting evidence of Moore’s theft convictions,
     since such convictions “imply some dishonesty.” United States v. Santiago-Rivera, 2017 WL
     4551039 at *6 (M.D. Pa. Oct. 12, 2017) (collecting cases). See Caldwell, 760 F.3d at 286.
                                                14
           Lastly, Defendants seek to introduce evidence of misconduct reports issued

by Granlund to Moore.69 Defendants contend that such evidence is relevant to

demonstrate a possible bias against Granlund, and outweighs any potential prejudice

given the limited nature of the evidence that will be admitted.70

           The admissibility of evidence is generally governed by two Rules of

Evidence. Rule 402 provides that relevant evidence is generally admissible, while

Rule 403 provides that relevant evidence may be excluded “if its probative value is

substantially outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or

needlessly presenting cumulative evidence.”

           The Court agrees with Defendants that information related to grievance

reports issued by Granlund to Moore is relevant inasmuch as such grievance reports

may “show [Moore’s] antipathy towards these particular Defendants and alert the

jury to the possibility that [his] testimony against Defendants might be tainted by

bias or motivated by retaliation toward the individual Defendants who authored the

misconduct reports.”71

           Additionally, the fact of the misconduct reports is not unduly prejudicial.

First, Defendants seek only to introduce evidence of two misconduct reports issued



69
     Doc. 142 at 13-14.
70
     Id.
71
     Lyons v. Beard, No. 3:07-CV-00444, 2011 WL 2446311, at *5 (M.D. Pa. June 15, 2011).
                                             15
by Granlund to Moore, which mitigates some of the prejudice. Second, Defendants

will be permitted to introduce this evidence only for narrow impeachment purposes.

Third, a limiting instruction will be issued, if requested. Accordingly, the Court

concludes that the prejudicial impact of the reports does not substantially outweigh

their probative value, and the misconduct reports issued by Granlund to Moore will

be conditionally admitted.72

           B.   Motions to Exclude Evidence

           Next, Defendants seek to exclude broad categories of evidence from

introduction at trial. As discussed below, this evidence will largely be excluded.

                i.        Evidence of Prior Discipline, Grievances, or Lawsuits

           First, Defendants seek to preclude any evidence of prior discipline,

grievances, or lawsuits filed against them or any defense witnesses.73 Defendants

argue that any such evidence “is not relevant in this case” and would be unduly

prejudicial, as it may lead the jury to believe that Defendants committed the alleged

acts simply because they were previously otherwise disciplined.74 Defendants

further assert that such evidence would confuse the issues and waste time, as it would




72
     The Court notes that neither party has revealed what is contained within the misconduct
     reports. It is possible that the reports contain inflammatory material or language to which the
     jury should not be exposed. Should Moore demonstrate that this is indeed the case, the Court
     will modify its ruling to permit evidence related to the fact of the misconduct reports, while
     excluding the reports themselves and any discussion of the underlying bases for the reports.
73
     Doc. 142 at 14-16.
74
     Id.
                                                 16
lead to a trial-within-a-trial.75 Moore generally opposes this motion, but provides no

explanation for the admissibility of any underlying discipline, grievances, or

lawsuits, and fails to describe the underlying bases for any grievances or discipline

or how they are relevant to this action.

           Without knowing the basis of any prior discipline, grievances, or lawsuits, the

Court cannot determine their relevance to this case or evaluate the potential prejudice

that such evidence may cause Defendants. For example, such evidence would be

more relevant if the grievances, lawsuits, or discipline were directed by Moore at

Defendants, as it may provide incentive for the alleged assaults, or would be more

relevant if the witnesses were disciplined for acts of dishonesty or deception. Absent

some explanation from Moore as to why this evidence is admissible, the Court must

conditionally grant Defendants’ motion.




75
     Id.
                                              17
                ii.       Conditions of Confinement

        Defendants next seek to preclude any evidence related to Moore’s conditions

of confinement while confined in the RHU, with the exception of testimony related

to the February 19, 2011 incident involving Perks, Hall, and Fisher.76 Defendants

contend that such evidence is irrelevant to the trial and is unduly prejudicial.

        The Court agrees that any evidence related to Moore’s conditions of

confinement in the RHU is irrelevant to the matters remaining in this trial. Moore’s

remaining claims relate to discrete instances of physical or sexual assault and are

wholly unconnected to Moore’s conditions of confinement; the only claims in the

amended complaint that implicated the conditions in the RHU were previously

dismissed from this case.77 Moreover, there is no viable allegation that Moore lost,

or was unable to gather, evidence as a result of his confinement in the RHU or that

any damages related to the remaining claims could emanate from his time in the

RHU.78 As such, evidence of the conditions in the RHU would not “tend[] to make

the existence or nonexistence of a disputed material fact more probable than it would

be without that evidence,” 79 and will be excluded as irrelevant.




76
     Doc. 142 at 16-17.
77
     See Docs. 39, 103.
78
     Cf. Doc. 114 at 6-7 (discussing evidence purportedly lost based on failure to investigate and
     dismissing such concerns).
79
     GN Netcom, Inc. v. Plantronics, Inc., 930 F.3d 76, 85 (3d Cir. 2019).
                                                18
               iii.       Evidence of Granlund’s Personal and Sexual History

        Defendants seek exclusion of any evidence related to Granlund’s personal or

sexual history, arguing that such information lacks probative value and is

substantially prejudicial.80 Moore responds simply that he should be permitted to

explore “Granlund’s character.”81

        There is no information that would permit the Court to conclude that evidence

related to Granlund’s personal or sexual history is at all relevant to this matter.

Notably, there has been no proffer from Moore as to what Granlund’s personal or

sexual history is, let alone how such history would be relevant to allegations that he

committed a physical or sexual assault. This absence is particularly notable since

Moore chose not to depose Granlund; having foresworn that opportunity, Moore

now seeks to engage in a line of wholly speculative questioning at trial.

        Moreover, even if Moore had made a proffer, none of the information sought

is relevant. He fails to explain how Granlund’s marriage, or absence thereof, is

probative of whether Granlund physically or sexually assaulted Moore. The fact that

Granlund may or may not be married has absolutely no tendency “to make the

existence or nonexistence of [whether he assaulted Moore] more probable than it

would be without that evidence.”82



80
     Doc. 142 at 17-18.
81
     Doc. 144 at 13.
82
     GN Netcom, Inc., 930 F.3d at 85.
                                              19
        Similarly, evidence of Granlund’s sexual history or proclivities is entirely

irrelevant and would only serve to potentially inflame the jury. Even if, for example,

Moore were gay, that information does not make Moore’s allegations any more

likely to be true than they would be absent such information—no more than the fact

of being heterosexual makes allegations that a male prison guard sexually assaulted

a female prisoner any more likely. Indeed, Moore makes no argument whatsoever

as to the relevance of Moore’s personal or sexual history.83 Put plainly, information

that an individual is gay may—and obviously does—make it more likely that such

individual engages in sexual relations with other men, but it has absolutely no

bearing on whether he is disposed toward physically or sexually assaulting another

man. Accordingly, Defendants’ motion in limine will be granted in this respect, and

Moore is barred from inquiring about Granlund’s personal or sexual history.

               iv.        Evidence of Alleged Settlement Offer

        Next, Defendants ask the Court to exclude any evidence related to an alleged

settlement offer that Moore received from an unidentified individual; Defendants

contend that such evidence is inadmissible as a settlement offer under Rule 408, as

hearsay, and as irrelevant.84 Moore asserts that such evidence should be admissible




83
     Doc. 144 at 12-13.
84
     Doc. 142 at 18-20.
                                              20
because it demonstrates that Moore began making his complaints when he had no

monetary incentive to lie.85

        Evidence of an alleged settlement offer is inadmissible for three reasons.

First, Fed. R. Evid. 408 provides that—with limited exceptions not applicable here—

evidence of a settlement offer or statements made during negotiations are “not

admissible—on behalf of any party—. . . to prove or disprove the validity or amount

of a disputed claim.”86 The Committee Notes accompanying that statute make clear

that, not only is such evidence irrelevant, but it should be excluded to “promot[e] . .

. public policy favoring the compromise and settlement of disputes.”

        Second, any testimony from Moore regarding what an unidentified individual

said outside of the courtroom or a hearing would constitute inadmissible hearsay.87

Finally, such evidence would appear to be irrelevant. Assuming that a settlement

offer was in fact extended, such an offer proves nothing with regard to the claims

against Defendants. Consequently, any evidence related to an alleged settlement

offer is barred from admission at trial.




85
     Doc. 144 at 4 n.9. Notably, the offer may not even prove that Moore was uninterested in a
     financial settlement. An email submitted by Moore’s attorney indicates that, although Moore
     initially turned down the alleged settlement offer, shortly thereafter he “changed his mind,”
     indicating that perhaps he was interested in a financial settlement. (Doc. 144-2 at 4).
86
     Fed. R. Evid. 408(a).
87
     Fed. R. Evid. 801(c), 802. Moore makes no argument that such statements would be admissible
     under one of the exceptions to the hearsay rule. See Fed. R. Evid. 803, 804.
                                                21
                 v.       Offer to Take Polygraph Examination

           Defendants also ask that this Court exclude evidence related to Moore’s offer

to submit to a polygraph examination.88 Defendants argue that the results of a

polygraph examination are generally not admissible in court and, thus, the offer to

take one likewise should not be admitted.89 Moore contends that his offer to take a

polygraph examination—which was solicited by Defendants—should be admissible

to demonstrate his state of mind.90

           Courts are somewhat divided over the question of admitting evidence of an

offer to take a polygraph examination. For example, the United States Courts of

Appeals for the Sixth and Eleventh Circuits have held that an offer to take a

polygraph examination may be admissible to corroborate a witness’ testimony after

the witness’ credibility is first attacked, and if the probative value of such evidence

outweighs any prejudice.91 In contrast, absent direction from the Third Circuit,

judges within this district have concluded that such evidence is not admissible.92




88
     Doc. 142 at 20-21.
89
     Id.
90
     Doc. 144 at 12-13.
91
     See United States v. Neuhard, 770 F. App’x 251, 255 (6th Cir. 2019); Smart v. City of Miami,
     740 F. App’x 952, 966-69 (11th Cir. 2018). See also United States v. Hamilton, 579 F. Supp.
     2d 637, 639-42 (D.N.J. 2008).
92
     See, e.g., Burdyn v. Old Forge Borough, No. 3:12-CV-2236, 2017 WL 387195, at *1-3 (M.D.
     Pa. Jan. 26, 2017); United States v. Carey, No. 4:05-CR-230, 2007 WL 9752940, at *2 (M.D.
     Pa. July 20, 2007).
                                               22
           The Court agrees with United States District Judge Robert D. Mariani’s

conclusion in Burdyn v. Old Forge Borough that Moore’s offer to submit to a

polygraph examination is inadmissible, as Moore “fails to demonstrate how his state

of mind is relevant to the current action and the claims [pursued by] him.”93 Here,

trial will proceed as to claims related to alleged physical and sexual assaults: none

of the claims involve Moore’s state of mind. In such circumstances, “[w]hether

[Defendants’] contact, if any, with [Moore] was inappropriate and further whether it

amounted to assault, battery, and/or a violation of h[is] bodily integrity is a question

for the jury.”94 Furthermore, as Judge Mariani noted, the probative value of such

evidence is substantially outweighed by the danger of unfair prejudice “[g]iven the

general inadmissibility of polygraph tests at trial due to the lack of reliability” and

the questions that would necessarily be engendered by placing before the jury

evidence only of an offer to submit to a polygraph examination.95

           Moreover, even courts that permit evidence of an offer to submit to a

polygraph examination generally hold that when “a defendant offers to take a

polygraph upon the advice of, or in the presence of, counsel . . . the presence of

counsel immediately calls into question the authenticity of the defendant’s offer,

thereby undermining its probative value.”96 This is so because counsel is presumed


93
     Burdyn, 2017 WL 387195, at *2.
94
     Id.
95
     Id. at *3.
96
     Hamilton, 579 F. Supp. 2d at 640.
                                          23
to understand that polygraph results generally are not admissible at trial and, thus,

the “offer to take a polygraph is inherently self-serving because the defendant knows

that no adverse consequences will result from making the offer.”97 Here, the

polygraph requests were directed to Moore’s counsel and then passed along to

Moore by his attorney.98 This significantly reduces the probative value of Moore’s

offer to submit to a polygraph examination, which buttresses the conclusion that

such an offer is not admissible. Accordingly, Defendants’ motion to exclude

evidence of Moore’s offer to submit to a polygraph examination will be granted.

                 vi.       Evidence of Lack of Investigation

            Next, Defendants request that this Court exclude evidence of any lack of

investigation into Moore’s claims by prison officials, as such evidence is irrelevant

and would confuse the jury by devolving into a trial-within-a-trial regarding the

investigation of Moore’s claims.99 The Court agrees that evidence related to the

failure to investigate Moore’s complaints has no relevance to the claims pursued at

trial. Simply put, any investigation—or lack thereof—has no tendency “to make the

existence or nonexistence of a [the alleged assaults] more probable than it would be

without that evidence.”100           Moreover, as noted previously, there is no viable

allegation that any evidence was lost or not discovered as a result of the failure to


97
      Id.
98
      Doc. 144-2.
99
      Doc. 142 at 21-22.
100
      GN Netcom, Inc., 930 F.3d at 85.
                                                24
properly investigate Moore’s allegations.101 Evidence related to prison officials’

failure to investigate Moore’s complaints will therefore be excluded as irrelevant.

                  vii.   Moore’s Written Grievances and Other Documents

            Finally, Defendants seek to preclude any evidence of Moore’s prior

grievances and other self-created documents, including his personal timeline of

events.102 Defendants contend that such evidence is inadmissible hearsay offered

only to bolster Moore’s claims.103 Moore in turn argues that his grievances and other

papers are admissible as prior consistent statements pursuant to Federal Rule of

Evidence 801(d)(1)(B).104

            “Federal Rule of Evidence 801(d)(1)(B) states that a prior statement by a

witness is admissible non-hearsay when it is ‘consistent with the declarant’s

testimony and is offered to rebut an express or implied charge of recent fabrication

or improper influence or motive.’”105

            The Supreme Court has said that four requirements must be met in order
            for prior consistent statements to be admitted into evidence under Rule
            801(d)(1)(B): (1) the declarant must testify at trial and be subject to
            cross-examination; (2) there must be an express or implied charge of
            recent fabrication or improper influence or motive of the declarant’s
            testimony; (3) the proponent must offer a prior consistent statement that
            is consistent with the declarant’s challenged in-court testimony; and,


101
      Doc. 114 at 6-7 (discussing evidence purportedly lost based on failure to investigate and
      dismissing such concerns).
102
      Doc. 142 at 22.
103
      Id.
104
      Doc. 144 at 4-9.
105
      United States v. Frazier, 469 F.3d 85, 88 (3d Cir. 2006).
                                                  25
         (4) the prior consistent statement must be made prior to the time that
         the supposed motive to falsify arose.106

         After examining the relevant factors, the Court concludes that it must defer

any ruling on Defendants’ motion. The first and third factors do not appear to be

contested. As to the first factor, there is no dispute that Moore will testify at trial

and will be subject to cross-examination. With regard to the third factor, it is likely

that the challenged documents will be consistent with any testimony that Moore

offers in court. Thus, the dispute centers around the second and fourth factors:

whether there will be an implied charge of recent fabrication, and whether Moore’s

documents predate any motive to testify falsely.

         As to the second factor, case law makes clear “that ‘prior consistent statements

may not be admitted to counter all forms of impeachment . . . [t]he purpose of Rule

801(d)(1)(B) is not to ‘bolster the veracity of the story told,’ but to rebut a charge of

recent fabrication or improper influence or motive.”107 The Third Circuit “has stated

that there need be only a suggestion that the witness consciously altered his

testimony in order to permit the use of earlier statements that are generally consistent

with the testimony at trial.”108 As Moore correctly notes, there clearly will be an

allegation at trial that Moore will testify falsely as to the events underlying his




106
      Id. (citing Tome v. United States, 513 U.S. 150 (1995)).
107
      Id. (brackets omitted) (quoting Tome, 513 U.S. at 158).
108
      Id. (internal quotation marks omitted).
                                                  26
remaining claims.109 However, there is no evidence from which the Court may

conclude that Defendants will allege a “recent fabrication or improper influence or

motive” on Moore’s part.110 It may be that Defendants assert Moore has a recent

motivation to testify falsely, or they may assert that he always possessed the same

motivation; the Court simply cannot know at this time. Similarly, with respect to

the fourth factor, without knowing whether there is a charge of a recent motive to

fabricate testimony, the Court cannot determine whether Moore’s prior statements

were “made prior to the time that the supposed motive to falsify arose.”111 As such,

the Court cannot rule on Defendants’ motion in limine at this time, and will defer

any ruling until trial.

III.        CONCLUSION

            In accordance with the above discussion, Defendants’ motion in limine will

be granted in part and denied in part.

            An appropriate Order follows.

                                                 BY THE COURT:


                                                 s/ Matthew W. Brann
                                                 Matthew W. Brann
                                                 United States District Judge




109
      Doc. 144 at 5-6.
110
      Frazier, 469 F.3d at 88.
111
      Id.
                                            27
